Citation Nr: 0513563	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  97-17 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastroesophageal reflux disease (GERD) and gastric polyps.

4.  Entitlement to service connection for a right leg tumor, 
claimed as due to exposure to herbicides during service.

5.  Entitlement to service connection for a back disorder, 
claimed as due to exposure to herbicides during service.

6.  Entitlement to service connection for peripheral 
neuropathy of the hands and shoulders, claimed as due to 
exposure to herbicides during service.

7.  Entitlement to service connection for shrapnel wounds of 
the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a statement received in April 2004 the veteran indicated 
that he no longer requested a hearing on this appeal.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1992 rating decision denied entitlement to 
service connection for a left knee disorder.

2.  Evidence received subsequent to the January 1992 rating 
decision is so significant that it must be reviewed to fairly 
decide the merits of the veteran's left knee service 
connection claim.

3.  A February 1993 rating decision denied service connection 
for GERD and gastric polyps.

4.  The evidence received since the February 1993 rating 
decision denying service connection for GERD and gastric 
polyps is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

5.  An April 1994 rating decision denied service connection 
for a skin disorder.

6.  The evidence received since the April 1994 rating 
decision denying service connection for a skin disorder is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

7.  A tumor of the right leg and a back disorder were not 
manifested during service and are not shown to be related to 
exposure to herbicides during service.

8.  The veteran's peripheral neuropathy was first manifest 
many years after service and is unrelated to any disease or 
injury in service.

9.  There is no competent medical evidence linking shrapnel 
wounds of the legs to the veteran's military service.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision (denying entitlement to 
service connection for a left knee disorder) is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the January 1992 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The February 1993 rating decision (denying entitlement to 
service connection for GERD and gastric polyps) is final.  38 
U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the February 1993 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for GERD and gastric polyps 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

5.  The April 1994 rating decision (denying entitlement to 
service connection for a skin disorder) is final.  38 
U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the April 1994 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a skin disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

7.  A tumor of the right leg was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

8.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

9.  Peripheral neuropathy was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

10.  Shrapnel wounds of the legs were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, letters sent to the veteran dated in April 2003 and 
December 2003 specifically notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or VA bore the burden of producing 
or obtaining that evidence or information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board here notes that VCAA 
notice in this case was provided to the veteran prior to the 
initial AOJ adjudication denying the claim on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are VA and private medical records.  The RO 
has made two attempts to obtain treatment records from a 
military medical facility at Ft. Carson, Colorado.  Responses 
from that facility have indicated that no such treatment 
records exist.  As there is no evidence that establishes that 
the veteran suffered an injury, disease or event noted during 
his military service related to any of the disabilities on 
appeal (other than the gastric complaints), the Board finds 
that affording the veteran an examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the veteran's disabilities and his military service 
is not appropriate in this case.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Simply put, the record is complete and the matter is ready 
for appellate review.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis and neurological disorders, will be 
presumed if they become manifest to a compensable degree 
within the year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and 
material evidence means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
Evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless of whether it 
changes the original outcome.  See Hodge, 155 F.3d at 1363.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001. 38 C.F.R. § 3.156(a).  As the veteran filed his 
claims prior to this date, the earlier version of the law 
remains applicable in this case.

Certain diseases may be presumed to have resulted from 
exposure to certain herbicide agents such as Agent Orange.  
The list includes chloracne or other acneform disease 
consistent with chloracne, Type 2 (adult onset) diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft- tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6).  A note 
associated with 38 C.F.R. § 3.309(e) provides that the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.



I.  Left knee

The veteran's claim of service connection for a left knee 
disorder was denied in a January 1992 rating decision.  
Evidence received since the January 1992 rating decision 
includes VA records reflecting probable left knee 
degenerative joint disease.  As it appears that the veteran's 
left knee claim was originally denied due to the lack of a 
current left knee disorder, the Board finds that the VA 
records essentially reflecting left knee degenerative joint 
disease, especially when viewed in connection with a February 
1967 service medical record showing treatment for left knee 
problems, clearly contribute to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
left knee disability.  As such, the Board finds that the 
evidence submitted since January 1992 is new and material and 
the veteran's claim of entitlement to service connection for 
a left knee disorder is reopened.

II.  GERD and skin disorders

The veteran's claim of service connection for GERD and 
gastric polyps was denied in a February 1993 rating decision.  
The veteran's claim of service connection for a skin disorder 
was denied in an April 1994 rating decision.

At the time of the February 1993 and April 1994 rating 
decisions, the evidence included service medical records 
which revealed no skin problems and a February 1967 record 
which noted epigastric pain.  The veteran's June 1967 
separation examination noted no skin or gastrointestinal 
disorders.  The evidence of record reveals that the veteran 
had been diagnosed with GERD in the 1980s.  None of the 
records related the veteran's GERD or skin problems to 
service.

The evidence added to the claims file since February 1993 and 
April 1994 consists primarily of statements from the veteran 
and records reflecting that the veteran suffers from current 
skin and gastrointestinal disabilities.

The additional evidence submitted since the February 1993 and 
April 1994 rating decisions is not material, in that it does 
not bear directly and substantially upon the specific matter 
under consideration, i.e., it does not show that the veteran 
suffers from a skin or gastrointestinal disorder that was 
incurred in or aggravated by his military service.  The 
veteran's statements simply reiterate his beliefs that his 
skin and stomach problems are related to his service, and the 
medical evidence simply shows that the veteran is currently 
suffering from GERD and skin problems.  However, such 
findings are neither new nor material, as such findings were 
previously of record.  As such, the Board concludes that the 
evidence submitted subsequent to the February 1993 and April 
1994 rating decisions is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's application to reopen his skin and GERD claims must 
be denied.

III.  Right leg tumor and back disorder

The veteran is seeking entitlement to service connection for 
a right leg tumor and a back disorder that he contends he 
developed as a result of exposure to herbicides during his 
service in Vietnam.

The service medical records contain no complaints related to 
a right leg tumor or a back disability.  The veteran's June 
1967 service separation examination noted no abnormality of 
the right leg or back.

VA records beginning in the 1990s reflect a diagnosis of a 
benign tumor of the right lower extremity.  Findings of back 
pain appear in the medical records beginning in 1990.

With respect to the claim for service connection as a 
residual of exposure to Agent Orange, the Board notes that 
disorders which have been positively associated with Agent 
Orange do not include benign tumors or back pain.  38 C.F.R. 
§§ 3.307, 3.309.  Further, the veteran has presented no 
competent medical evidence causally linking his right leg 
tumor or back pain to exposure to Agent Orange in service.  
Combee v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).  In short, 
there is simply no medical evidence of record supporting a 
causal connection between the veteran's exposure to 
herbicides during service and a right leg tumor or back pain.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a right leg tumor or a back disorder.

IV.  Peripheral neuropathy

The veteran contends that he currently suffers from 
peripheral neuropathy that is the result of exposure to 
herbicide agents during his tour of duty in Vietnam.

The service medical records are silent regarding complaints, 
findings or diagnoses of peripheral neuropathy.  On the June 
1967 separation physical examination, neurologic examination 
was normal.

VA records beginning in the 1990s reflect complaints of left 
arm and shoulder pain and numbness.  A March 2002 VA medical 
appears to reflect a diagnosis of peripheral neuropathy.

The medical record reveals that the veteran does not have a 
condition enumerated as a presumptive disability.  His claim 
is for peripheral neuropathy; however, the regulations 
provide for presumptive service connection only for acute and 
subacute peripheral neuropathy which are transient forms of 
peripheral neuropathy that appear within weeks or months of 
exposure to a herbicide agent and resolve within two years of 
the date of onset.

As the veteran left Vietnam in December 1966, the record 
would have to show the manifestation of acute or subacute 
peripheral neuropathy within months of December 1966 which 
subsequently resolved two or so years thereafter.  The 
record, however, does not show a diagnosis of acute or 
subacute peripheral neuropathy within the applicable time 
period or at any time.  Therefore, although the veteran has 
been diagnosed (arguably) with peripheral neuropathy, the 
medical record does not show that he has ever suffered from a 
disability that is included among the conditions in the 
governing regulation.

There is also no basis for a direct service connection claim.  
The service and the initial post service medical records are 
silent regarding the presence of peripheral neuropathy.  It 
was not until the 1990s, more than 20 years after separation 
from service, before the veteran was first treated for and 
diagnosed with peripheral neuropathy.  Further, there is no 
competent medical evidence to establish a nexus between 
service and the eventual manifestation of peripheral 
neuropathy.

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim of service 
connection for peripheral neuropathy due to exposure to 
herbicide agents in service while serving in Vietnam.

V.  Shrapnel wounds of the legs.

As the veteran is a combat veteran, the Board is cognizant of 
its duty to consider the veteran's claims under the 
provisions of 38 U.S.C.A. § 1154(b).  Pertinent case law 
provides, however, that 38 U.S.C.A. § 1154(b) does not create 
a presumption of service connection for a combat veteran's 
alleged disability, but that the veteran is still required to 
meet his evidentiary burden as to service connection such as 
whether there is a current disability or whether there is a 
nexus to service which both require competent medical 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).

The service medical records reflect no shrapnel injury to the 
legs, and no such disability was noted on the veteran's 
separation physical or even the medical history portion of 
his separation physical.  There is also no indication that 
the veteran was ever awarded a Purple Heart.  As there is no 
evidence of a shrapnel wound in service, and no evidence 
reflecting such a injury in the numerous VA examinations of 
record, service connection for a shrapnel wound to the legs 
is denied.

VI.  Conclusion

The Board has also considered the veteran's statements and 
comments made during the various examinations of record, 
which have been given weight as to his observation for 
symptoms related to the disabilities on appeal.  However, it 
does not appear that the veteran is medically trained to 
offer any opinion as to causation.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the veteran's 
service connection claims, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claims that would give rise to a 
reasonable doubt in favor of the veteran.  Accordingly, the 
benefit-of-the-doubt rule is not applicable, and the service 
connection claims are denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
left knee disorder, and to this extent the appeal is granted.

New and material evidence not having been submitted, the 
veteran's application to reopen the claims of entitlement to 
service connection for a skin disorder and GERD and gastric 
polyps is denied.

Service connection for a right leg tumor, claimed as due to 
exposure to herbicides during service, is denied.

Service connection for a back disorder, claimed as due to 
exposure to herbicides during service, is denied.

Service connection for peripheral neuropathy of the hands and 
shoulders, claimed as due to exposure to herbicides during 
service, is denied.

Service connection for shrapnel wounds of the legs is denied.


REMAND

Having concluded that the veteran's claim for service 
connection for a left knee disorder has been reopened, the 
Board is of the opinion that additional development is 
necessary prior to entering a final determination regarding a 
decision on the underlying merits of that claim.  In this 
regard, the Board finds that a VA examination is necessary to 
determine the nature and etiology of any left knee disorder 
that might be present.  38 C.F.R. § 3.159(c)(4).

Therefore, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to ascertain the etiology 
of any left knee disorder that might be 
present.  In this regard, the examiner 
should be provided the veteran's entire 
claims file for review.  With respect to 
any left knee disorder that may be 
present, the physician should offer an 
opinion as to whether it is at least as 
likely as not that any current left knee 
disorder is related to the veteran's 
military service.

2.  The issue of entitlement to service 
connection for a left knee disorder 
should again be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


